UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4608


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAY A. BLANCHARD,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:07-cr-00143-PJM-1)


Submitted:   August 2, 2010                 Decided:   August 17, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward C. Sussman, LAW OFFICE OF EDWARD C. SUSSMAN, Washington,
D.C., for Appellant. Rod J. Rosenstein, United States Attorney,
Steven M. Dunne, Assistant United States Attorney, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ray A. Blanchard (“Appellant”) appeals his conviction

and sentence for unlawful possession of a firearm by a convicted

felon in violation of 18 U.S.C. § 922(g)(1) (2006).              Appellant

challenges the district court’s denial of his motion to suppress

evidence recovered from his vehicle; admission of evidence of

narcotics and drug paraphernalia found in his vehicle, testimony

describing the scene of arrest, evidence regarding a bullet hole

found    in   his   vehicle,   testimony    about   his   multiple   felony

convictions,     and   testimony   that    he   previously   possessed   and

fired a handgun; and application of U.S. Sentencing Guidelines

Manual § 4B1.4(b)(3)(A).       Finding no error, we affirm.

              Appellant first argues the district court improperly

denied his motion to suppress because the search did not qualify

for the automobile exception to the warrant requirement, which

permits warrantless vehicle searches if “probable cause exists

to believe [the vehicle] contains contraband” and the vehicle is

“readily mobile.”       Pennsylvania v. Labron, 518 U.S. 938, 940

(1996). 1     Appellant contends that the searching officer lacked


     1
       Appellant also argues that the search was an impermissible
search incident to arrest under Arizona v. Gant, 129 S. Ct. 1710
(2009).   Because the search was supported by probable cause,
however, we need not reach this contention.     See id. at 1721;
see also United States v. Dickey-Bey, 393 F.3d 449, 456-57 (4th
Cir. 2004).



                                     2
probable         cause. 2    On    review     of    the   denial   of    a   motion     to

suppress, we review the district court’s legal conclusions de

novo       and    its   factual    findings       for   clear   error.       Ornelas    v.

United States, 517 U.S. 690, 699 (1996).                    The evidence is viewed

“in the light most favorable to the government,” who prevailed

below.           United States v. Kelly, 592 F.3d 586, 589 (4th Cir.

2010), cert. denied, __U.S.__, 78 U.S.L.W. 3701 (U.S. June 1,

2010) (No. 09-10472).

                 Our review of the record confirms the district court’s

conclusion that the officer had ample probable cause to search

Appellant’s vehicle based on Appellant’s evasion conduct and the

presence of crack cocaine and drug paraphernalia in plain view.

Thus,       the     search   was     properly       concluded      pursuant     to     the

automobile exception to the warrant requirement.

                 Appellant also argues pursuant to Fed. R. Evid. 403,

404(b), that the district court erred by admitting evidence of

narcotics and drug paraphernalia found in his vehicle, testimony

describing the scene of arrest, evidence regarding a bullet hole


       2
       Appellant additionally argues that his vehicle was not
“readily mobile.”   As Appellant failed to raise this argument
below, he has waived it on appeal. See United States v. Evans,
404 F.3d 227, 236 (4th Cir. 2005).     Even if the argument were
preserved, it is unavailing.    See United States v. Gastiaboro,
16 F.3d 582, 586 (4th Cir. 1994) (“[T]he justification to
conduct a warrantless search under the automobile exception does
not disappear merely because the car has been immobilized.”).



                                              3
found    in     his    vehicle,      testimony         about        his     multiple          felony

convictions,        and   testimony      that       he    previously             possessed          and

fired a handgun.             “A district court’s evidentiary rulings are

entitled      to    substantial      deference           and    will       not     be    reversed

absent a clear abuse of discretion.”                      United States v. Moore, 27

F.3d 969, 974 (4th Cir. 1994).                    We have reviewed the record and

conclude      the     district   court       did    not    abuse          its    discretion         by

admitting this evidence.

              Lastly,     Appellant          claims       that       the        district          court

improperly         applied    USSG      § 4B1.4(b)(3)(A)              during        sentencing.

Specifically,          Appellant     challenges           the       sufficiency              of     the

evidence to support the one-point increase in his base offense

level     for      possession      of    a    firearm          in     connection             with     a

controlled substance offense.                  “In considering challenges to a

sentencing      court’s      application          of   the      Guidelines,             we    review

factual    determinations          for    clear        error        and    legal     issues          de

novo.”     Elliott v. United States, 332 F.3d 753, 761 (4th Cir.

2003).

              We conclude there was substantial evidence to support

the     district       court’s     finding         that        Appellant          possessed          a

controlled substance with intent to distribute.                                  Small amounts

of crack cocaine and marijuana were recovered from Appellant’s

vehicle, Appellant was previously convicted of a drug related



                                              4
offense, 3 and Appellant admits that “the presence of a digital

scale [in Appellant’s vehicle] may provide some inference of

drug dealing.”          (Appellant’s Br. at 48).               Moreover, there is a

“settled       connection     between       firearms     and     drug    activities,”

United States v. Manigan, 592 F.3d 621, 629 (4th Cir. 2010), and

while    not    dispositive,        close    proximity     between       firearms   and

narcotics supports a connection between the two.                        United States

v. Lomax, 293 F.3d 701, 705 (4th Cir. 2002).                       Furthermore, the

firearms recovered were loaded handguns which, compared to other

types    of    firearms      such   as   hunting       rifles    or     shotguns,   are

“indicia of drug dealing.”            United States v. Ward, 171 F.3d 188,

195 (4th Cir. 1999).           On this evidence, the district court did

not commit clear error when it determined that the firearms were

possessed in connection with a controlled substance offense, and

that Appellant qualified for the sentencing enhancement.

               We   affirm   Appellant’s          conviction    and   sentence.      We

deny Appellant’s motions to file a pro se supplemental brief or

an informal brief.           We dispense with oral argument because the

facts    and    legal    contentions        are    adequately     presented    in   the




     3
       Appellant was convicted of attempt possession with intent
to distribute cocaine in the Superior Court for the District of
Columbia, and he was sentenced to imprisonment not to exceed
five years on April 28, 2000.



                                             5
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    6